Citation Nr: 0204772	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  98-05 576	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Evaluation of lumbar degenerative disc disease, rated as 40 
percent disabling from July 1, 1997.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1967 until 
June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
VA RO in Roanoke, Virginia, that granted service connection 
for mechanical low back pain, and assigned a 10 percent 
disability rating, effective from July 1, 1997.  Previously, 
this issue was before the Board in August 1998 when it was 
remanded for additional development.  

During the pendency of the veteran's appeal, his claims file 
was transferred to the RO in St. Petersburg, Florida.  In a 
February 2001 decision, the RO in St. Petersburg 
characterized the issue on appeal as an evaluation of lumbar 
degenerative disc disease, and increased the evaluation to 40 
percent from July 1, 1997.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  Given 
that the veteran has appealed from an original rating, the 
Board has characterized the issue on appeal as a claim for a 
higher evaluation of an original award.  Analysis of such an 
issue requires consideration of the rating to be assigned 
effective from the date of award of service connection--in 
this case, July 1, 1997.

The issue of entitlement to a compensable rating for the 
veteran's service-connected positional vertigo was also 
developed for appellate review.  This issue was disposed of 
by the Board in August 1998.  



FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by moderate to severe degenerative disc disease, 
chronic pain, occasional incapacitating attacks, occasional 
moderate spasms, and some functional limitations.


CONCLUSION OF LAW

The criteria for an assignment of an initial disability 
rating in excess of 40 percent for lumbar degenerative disc 
disease have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. 4.3 
(2001).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether an evaluation greater than 40 
percent is warranted for any period of time since the award 
of service connection.

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.

In the veteran's case, the evidence of record includes the 
veteran's service medical records.  The veteran first 
reported complaints of back pain in October 1982.  Upon 
examination, he was able to touch his toes and bend to each 
side.  Straight leg raises were negative.  Deep tendon 
reflexes were 2+ and equal bilaterally, and there was no 
sciatic notch tenderness.  He was diagnosed with acute right 
lumbosacral strain.  A radiographic report of the lumbar 
spine dated in October 1982 reported no radiographic 
abnormalities.  In December 1982, the veteran reported 
recurrent sciatic-like back pain on the right side without 
radiation.  

In April 1989, the veteran complained of severe spasms.  Upon 
examination, gait was slow and guarded.  The trunk was 
painful with extension and in the right side bend.  The L4-5 
facet area was tender on the right side.  Deep tendon 
reflexes in both lower extremities were within normal limits.  
The veteran had a slight spasm in the right para-lumbar area.  
He was diagnosed with facet dysfunction.  In June 1989, the 
veteran was seen for complaints of low back pain.  He 
reported that he had had good results with physical therapy, 
and he denied radiation of pain.  Upon examination, the 
veteran had tenderness in the lower paravertebral muscles.  
The veteran had full range of motion in the lower 
extremities.  He was diagnosed with low back pain.

In March 1990, the veteran complained of sharp pain in the 
low back.  There was no radiation of pain or motor sensory 
problem.  Upon examination, the veteran had no swelling.  
Paraspinal spasms, more on the right side than on the left, 
were noted with associated tenderness.  The examiner's 
assessment was that the veteran had an exacerbation of his 
back pain.  In March 1991, the veteran was diagnosed with 
recurring back pain that was treated with medication, with no 
sequelae.  In June 1991, the veteran complained of low back 
pain, with greater pain on the right side.  He had a spasm at 
L4, without radiculopathy.  He reported that his pain 
worsened when he was running.  He was diagnosed with chronic 
low back pain.  In September 1992, the veteran complained of 
low back pain that occasionally radiated to his right 
testicle.  The examiner opined that the veteran's low back 
pain had a possible nerve root etiology.  

In January 1996, the veteran complained of low back pain 
after shoveling snow.  He did not have radiating leg pain, 
and had no weakness or numbness.  Deep tendon reflexes were 
equal bilaterally, and the veteran had spasms.  He had no 
bowel or bladder changes.  Straight leg raises were negative.  
He was diagnosed with low back strain.  

In May 1996, deep tendon reflexes were +2/4.  Motor findings 
were +5/4.  Sensation to the extremities was intact, and the 
veteran had normal gait.  A July 1998 MRI was negative with 
regards to the lumbar spine.  In November 1996, the veteran 
had a steady gait.  In January 1997, the veteran reported 
that his back spasms and pain were worsening.  In June 1997, 
the veteran reported intermittent low back pain for the past 
10 years.  He reported occasional spasms, and stiffness with 
prolonged standing.  The pain did not radiate to the leg.  
Upon examination, the veteran had no vertebral tenderness, 
and full range of motion.  There was a slight decrease in 
muscle mass in the right paraspinal area.  

The veteran was afforded a VA examination in August 1997.  He 
reported that he had missed one to two days of duty because 
of low back pain over the previous year.  He reported having 
a daily backache for the past seven to eight years.  He 
reported less than one episode per year of acute low back 
strain, and denied sciatica. Upon examination of the spine, 
the veteran had no deformities.  There was mild pain to fist 
percussion in the lumbosacral area.  The back extended to 
less than 30 degrees with pain.  Lateral flexion to the left 
was to 45 degrees with no pain, and lateral flexion to the 
right was to 30 degrees with pain.  Upon neurological 
examination, gait and station were normal, and coordination 
was satisfactory.  There were no abnormal movements, and 
strength was proportional to muscle mass.  The examiner found 
that the veteran had a mild reduction in the range of motion 
in the lumbosacral spine without sciatica or spasm.  

In a February 1998 statement, the veteran wrote that he had 
suffered an attack of severe muscle spasms in October 1997, 
but he did not go to the hospital.  He indicated that he was 
completely incapacitated by the attack for two days.  He 
indicated that the attacks were caused by either a twisting 
motion or by bending and reaching.  He also reported 
experiencing various degrees of stiffness and a lack of 
flexibility.  He indicated that his low back pain was 
aggravated with prolonged standing and walking.  

In April 1998, the veteran wrote that although he continued 
to have occasional spasms, he could predict when the spasms 
would occur, and was able to avoid or control them.  He 
indicated that even when a spasm did not occur, his back 
tightened up and still remained stiff and sore for a day or 
two.  

As stated above, the Board remanded the veteran's claim for 
additional development in August 1998.  The veteran 
subsequently submitted a statement from his private 
chiropractor.  The chiropractor indicated that he had treated 
the veteran for his worsening low back pain in September 
1998.  The veteran had denied any bowel or bladder 
dysfunction, and described his pain as sharp and localized to 
the right with no radicular symptoms.  He reported an 
occasional buckling sensation in his lower extremities.  He 
reported that he took over-the-counter medications for 
relief.  Upon examination, the veteran had full range of 
motion in the lumbar spine except for left lateral flexion.  
Moderate myospasms were noted, and deep tendon reflexes were 
2+/4 in the lower extremities.  No sensory deficits were 
noted.  Muscle testing results were 5/5.  Upon orthopedic 
examination, the veteran had positive straight leg raises 
with pain felt to the right lower lumbar spine.  The veteran 
was diagnosed with lumbar strain.  

An examination was conducted for VA in September 1998.  The 
veteran reported that any type of lawn work, climbing 
motions, or recurrent bending motions created an increased 
spasm in his low back with associated pain.  He complained of 
sharp intermittent pain in his back that worsened with 
standing for protracted periods of time, with repetitive 
bending, with stooping, or with walking long distances.  He 
denied any significant lower extremity radicular symptoms.  
Upon examination, the veteran demonstrated lumbar paraspinal 
muscular spasm, predominately the right paraspinal from L3 to 
S1.  Forward flexion was measured at 40 degrees with 
associated discomfort.  Side bending was to 20 degrees, and 
rotation and extension were to 10 degrees.  Straight leg 
raising was negative bilaterally.  Motor function for the 
extensor hallucis longus and the tibialis anterior and 
peroneal muscular group was rated as 5/5.  The veteran had no 
gross dermatomal sensory loss.  Achilles reflex was trace, 
bilaterally.  The veteran had negative sciatic notch 
tenderness.  Radiographic reports revealed marked narrowing 
of the L5-S1 interspace with associated spur formation over 
the anterior, superior, and inferior body of L5.  No gross 
fracture or dislocation was noted.  The veteran had moderate 
to severe L5-S1 lumbar degenerative disc disease.  

The examiner's impression was of lumbar degenerative disc 
disease with associated recurrent spastic low back.  The 
examiner commented that, after completing three minutes on a 
treadmill, the veteran complained of increased spasticity in 
the low back.  He also demonstrated increased lumbar 
paraspinal muscular spasm and pain after being placed on 
lumbar flexion and extension machines.  Forward flexion was 
decreased to 30 degrees.  The examiner found that the veteran 
had the listings of lumbosacral strain, but felt that that 
diagnosis was in error.  Based on the veteran's subjective 
complaints, medical records, and radiographic reports, the 
examiner opined that the veteran had intervertebral disc 
syndrome that was longstanding in nature and directly caused 
his recurrent lumbar paraspinal muscular spasm.  The examiner 
noted that the veteran's functional deficit would prevent him 
from doing continuous material handling of greater than 20 
pounds.  Any form of recurrent bending, stooping, or walking 
long distances would increase his low back spasticity.  

Based upon a review of the evidence of record, the Board 
concludes that the veteran's adverse symptomatology 
approximates the criteria for a 40 percent rating.  
Consequently, a higher award is not warranted under 
Diagnostic Code 5293.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2001).

The veteran's lumbar spine disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which sets 
forth the criteria for rating intervertebral disc syndrome.  
Under Diagnostic Code 5293, a 10 percent rating is warranted 
for mild intervertebral disc syndrome, and a 20 percent 
rating is warranted for moderate, recurring attacks.  38 
C.F.R. § 4.71a; Diagnostic Code 5293.  A 40 percent rating is 
assigned for severe, recurring attacks with intermittent 
relief.  Id.   A 60 percent rating is assigned for pronounced 
disability with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.  Id.

In applying Diagnostic Code 5293 to this case, the Board 
finds that the assignment of a 40 percent rating is 
appropriate.  The veteran has been diagnosed with moderate to 
severe degenerative disc disease.  He also suffers from a 
slight decrease in his range of motion, recurring 
incapacitating attacks with intermittent relief, chronic 
pain, and occasional spasms.  He also has flare-ups with 
physical activity.  

As to the issue of whether the veteran is entitled to an 
initial rating in excess of 40 percent, the Board finds that 
he is not.  Thus, a 60 percent rating is not warranted under 
Diagnostic Code 5293.  While the veteran described having 
muscle spasms, these muscle spasms are not so persistent that 
he only has little intermittent relief.  To the contrary, the 
veteran indicted that the spasms seemed to occur when he was 
specifically engaged in a bending or twisting type of 
physical activity, and he has described them as 
"occasional."  Additionally, he indicated that the 
incapacitating attacks only seemed to occur less than one 
time per year.  Moreover, he indicated that he had learned to 
manage and control these attacks so that he had only missed 
one to two days of work in the previous year.  Additionally, 
it is significant that the veteran's examiners consistently 
described his condition as moderate to severe, rather than 
pronounced.  Although the veteran has only a trace Achilles 
reflex, it is important to note that the record does not 
indicate that he has an absent ankle jerk.  The evidence of 
record almost consistently shows that the veteran had no 
radiculopathy or bowel or bladder dysfunction, another 
indication that he has not experienced symptoms of disc 
syndrome that allow only little intermittent relief.  

In concluding that the veteran is entitled to no more than a 
40 percent disability evaluation, the Board has considered 
the veteran's low back pain, and functional losses caused 
thereby.  The Board notes that the veteran's low back 
disability is symptomatic, and that he reports experiencing 
pain and tenderness.  However, a 40 percent disability 
rating, considered under Diagnostic Code 5293, specifically 
contemplates pain.  Additionally, although a VA examiner 
mentioned that the veteran had functional limitations, his 
characterization of the veteran's limitations suggests that 
the veteran's disability does not result in functional losses 
that are pronounced or so persistent that he experiences only 
little intermittent relief.  Thus, for the reasons set out 
above, and because the criteria for a 40 percent rating 
specifically contemplate the veteran's losses, a higher 
rating is not warranted.  In other words, there is no 
objective clinical indication that the veteran's symptoms 
result in functional limitation to a degree that would 
support a rating in excess of the current 40 percent 
disability rating.  38 C.F.R. § 4.71a (Diagnostic Code 5293). 

The Board has also considered Diagnostic Code 5292, which 
provides the criteria for rating limitation of motion of the 
lumbar spine, and Diagnostic Code 5295, which provides the 
criteria for rating lumbosacral strain.  38 C.F.R. § 4.71a 
(Diagnostic Codes 5292 and 5295) (2001). However, as the 
maximum rating available is 40 percent for severe limitation 
of motion and for severe lumbosacral strain, these diagnostic 
codes do not provide an alternative basis for assignment of a 
rating higher than 40 percent.  In this regard, it should be 
pointed out that both Diagnostic Code 5292 and Diagnostic 
Code 5295 contemplate limitation of motion, and assignment of 
separate ratings in accordance with these criteria would 
therefore violate the rule against pyramiding.  38 C.F.R. 
§ 4.14 (2001).  (Since the veteran does not have residuals of 
a fracture of a vertebra and does not experience ankylosis, 
consideration under other rating criteria that relate to the 
low back, such as 38 C.F.R. § 4.71a, Diagnostic Code 5285, 
5286, or 5289 (2001), is not warranted.)

In short, the available medical opinions lead the Board to 
conclude that the veteran's symptomatology most closely 
approximates the criteria for the currently assigned 40 
percent rating under Diagnostic Code 5293.  Should the 
veteran's disability picture change in the future, he may be 
assigned an increased rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for a higher rating.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable, and the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, for all the reasons set out in the 
analysis above, the Board finds that the evidence does not 
provide a basis for assigning a rating in excess of 40 
percent for any period of time since the award of service 
connection.  Fenderson, supra.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This is so because the requirements of the 
new law have been satisfied.  By the statement of the case 
and the supplemental statement of the case, the RO has 
notified the veteran of the information and evidence 
necessary to substantiate his claim. Throughout the appeal, 
the veteran was given the opportunity to provide argument 
and/or evidence concerning the issue on appeal.  As stated 
above, the veteran's claim was remanded in August 1998 for 
additional development.  Among the development requested was 
the procurement of the rehabilitation treatment records 
mentioned in the veteran's February 1998 notice of 
disagreement.  However, the Board notes that, in an October 
1998 letter, the veteran wrote that he did not participate in 
formal rehabilitation, but rather followed self-
rehabilitation instructions when he had incapacitating 
episodes.  As such, the record does not suggest that further 
evidentiary development was required of the RO.  
Consequently, inasmuch as VA has fulfilled its duties to 
notify and assist in this case, further action under the new 
law would serve no useful purpose except to delay 
adjudication of the veteran's claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  


ORDER

The appeal for an initial disability rating in excess of 40 
percent for lumbar degenerative disc disease is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

